Citation Nr: 1755798	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 through December 1967, to include overseas service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO)denied service connection for tinnitus and bilateral hearing loss.  In December 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and the Veteran subsequently filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014. 

In April 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge .A transcript of that hearing is of record. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems. 

The Board's decision addressing the Veteran's claim for service connection for tinnitus is set forth below. The claim for  service connection for bilateral hearing loss is addressed in the remand following the order; this matter is  being remanded  to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

 2. There are competent, credible and probative lay assertions of the Veteran's in-service noise exposure that are consistent with the circumstances of his service, as well as that he began to experience symptoms of tinnitus after such in-service noise exposure that have been recurred to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C. 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a).

Given the fully favorable decision on the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he has tinnitus related to noise exposure while performing his duties during military service in the Republic of Vietnam. Specifically, he asserts that he experienced acoustic trauma in Vietnam while he was assigned as a helicopter crew member. The Veteran asserts that as part of his duties while deployed, he was exposed to machine gun fire, mortar fire, and small arms fire. The Veteran's DD-214 notes that he was awarded the Vietnam Campaign Medal, the Vietnam Service Medal, and the Aircraft Crewman Badge. It should also be noted that the RO conceded acoustic trauma due to his MOS as a wheeled vehicle mechanic. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service. See 38 C.F.R. § 3.303(d). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of ten percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. § 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for tinnitus is warranted.

The Veteran served on active duty for two years, from December 1965 through December 1967. During his active military service, he served overseas in Vietnam and was awarded the Vietnam Campaign Medal, the Vietnam Service Medal, and the Aircraft Crewman Badge. His DD-214 lists his military occupational specialty as a wheeled vehicle mechanic. Even though this was his military occupational specialty (MOS,) the Veteran reports that he was detailed to act as a helicopter crewman in Vietnam, and that he was a door gunner while serving on helicopter crews. The Veteran reported noise exposure as a result of his service aboard helicopters in Vietnam, where he states that he experienced acoustic trauma in the form of mortar fire, machine gun fire, and assorted small arms fire.  

 The Board finds that the Veteran's assertions regarding noise exposure appear to be consistent with the circumstances of his service.  See 338 U.S.C. §  1154 (2012).  .  As the Board finds no reason to question the veracity of the Veteran's asserted in this regard, they are deemed  credible. Hence, significant in-service noise exposure likely resulting in some acoustic trauma is established. 
As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95 percent of cases) or objective tinnitus. In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope. 67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone. See Charles v. Principi, 16 Vet. App. 370 (2002). Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish that he has a current disability of tinnitus. 

As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service particularly,  likely significant noise exposure therein.

The Veteran was afforded a VA examination in November 2011. During the examination, the Veteran reported having impaired hearing from the 1970s onward to the date of the examination. However, when the examiner asked the Veteran about tinnitus, the examiner noted that the Veteran denied having tinnitus. As such, the VA examiner did not provide an opinion as to etiology of the Veteran's tinnitus.

However, after that examination, the Veteran presented additional lay evidence as to both in-service  noise exposure and experiencing symptoms of tinnitus. In September 2014, the Veteran's wife submitted a statement attesting to her husband's symptoms. She wrote that there was a "noticeable difference" in the Veteran's hearing after he returned from Vietnam. The Veteran's wife noted that the symptoms persisted for years afterward, and that his hearing appeared to be so bad that even non-family members began to notice. 

In addition to his wife's statement, the Veteran also provided competent and credible testimony during the April 2017 Board hearing. The Veteran testified that he did not recall reporting to his VA examiner that he did not have tinnitus, but that it may have been because at the time of the examination, he mostly experienced tinnitus symptoms at night, and the examination took place during the daytime. He further testified that he currently experiences tinnitus, and that it has been recurrent since service. The Veteran testified that his noise exposure in service was great, largely due to his assignment as a door gunner on a helicopter in Vietnam.

Notably,  the absence of a medical nexus opinion is not fatal to the Veteran's tinnitus claim as, given the nature of the disorder, lay evidence may serve as a basis to establish the claim. See Charles, supra; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997). As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be service connected based on continuity of symptomatology, which the Veteran has demonstrated. Additionally, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service. See Charles, supra. Given the nature of the disability, as explained above, the Board finds that the Veteran has provided competent and credible , and hence, probative evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70. These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to a significant probative weight, and thus, are sufficient to establish both the presence of tinnitus and a continuity of symptomatology from service to the present. 38 C.F.R. § 3.303(b); Walker, supra.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in the claim remaining on appeal is warranted.

The Veteran seeks to establish that, like his tinnitus, his bilateral hearing loss is the result of acoustic trauma in service. Specifically, he asserts that his current bilateral hearing loss disability resulted from military noise exposure involving small arms fire, helicopter engine noise, and incoming mortar explosions. All of the asserted noise exposure, the Veteran asserts, was related to his service as a helicopter door gunner in Vietnam. The Veteran has presented lay evidence that he experienced recurrent hearing loss from his return from Vietnam through to the present day.

The Veteran's service treatment records include several audiograms. The first is from April 1963 revealing normal hearing according to a whisper test. The second is from December 1965, which also reveland normal hearing. The third and final medical record of the Veteran's hearing in service is an October 1967 separation examination, which also includes both a normal audiogram and a normal whisper test. 

In connection with the current claim for service connection, on  November 2011 VA examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
65
80
LEFT
25
55
70
80
80

These testing results met the requirements to establish bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385 (2017). However, the VA examiner did not have access to the Veteran's claims file or the Veteran's service treatment records, and thus did not offer an opinion as to the etiology of the Veteran's bilateral hearing loss. As a result, the examiner could not provide an opinion as to etiology without resorting to speculation. In a May 2012 addendum, the examiner stated that she reviewed the Veteran's induction audiogram from December 1965 and his separation audiogram from 1967, both of which showed normal hearing. However, the opinion is merely conclusory and offers no rationale - the examiner merely stated that the Veteran's hearing was noted as normal at separation. On that basis, the examiner opined that the Veteran's current hearing loss is less likely than not caused by or a result of military noise exposure.

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, although the VA audiologist provided an opinion as to etiology, the examiner failed to provide an adequate rationale for that opinion. In rendering the opinion, the audiologist did not adequately address the Veteran's statements with respect to in-service noise exposure and diminished hearing since service.. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service).

Given the above-noted deficiencies, the Board finds further remand of this matter to obtain an appropriate  medical etiology opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for bilateral hearing loss. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).

To this end, on remand, the AOJ should  undertake action to obtain another addendum opinion from an audiologist or appropriate physician based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo examination, by an audiologist or appropriate physician if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim. See 38 C.F.R. § 3.655  (2017). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response. See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. The Board notes that the Veteran has asserted a decades-long history of hearing loss and that he has had to wear hearing aids. In the letter, the AOJ should specifically reference any and all records related to this treatment.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any and all records related to being prescribed hearing aids, .

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses received from any contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response to the letter identified in paragraph 1, above, has expired, arrange to obtain from an audiologist or appropriate physician  a medical opinion addressing the etiology of the Veteran's bilateral hearing loss. 

Only arrange for the Veteran to undergo examination, by an audiologist or appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The audiologist or physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise medically-related to service, to specifically include likely in-service noise exposure therein..

In addressing the above, the examiner must consider and discuss all pertinent in-service and post-service medical and other objective evidence, as well as all lay evidence, to particularly include the following:
	
(a) All audiograms contained in the Veteran's service treatment records, to include his pre-induction hearing assessment.

(b) All statements by the Veteran describing the type of noise exposure in-service, specifically exposure to helicopter engine noise, small arms fire, and incoming mortar fire.

(c) The Veteran's wife's statement describing his difficulty hearing immediately upon returning from Vietnam and its degeneration over the years. 

(d) the Veteran's assertions of continuity of symptoms of diminished hearing since service.

The audiologist or physician is instructed that likely significant in-service noise exposure has been conceded.

Notably, the absence of evidence of hearing loss in service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the audiologist or physician  is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinion. If lay assertions in any regard are discounted, the audiologist or physician  should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

 4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, review the opinion obtained on remand to ensure that it includes the information requested above and is supported by detailed and adequate 

5. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


